DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0001] of the specification, applicant should update the status of the parent application by providing the patent number.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter being positioned in-line between the atomizing nozzle and the pump, as recited by instant claim 2, the check valve located between the atomizing nozzle and the pump, as recited by instant claims 6 and 7, and the mist generating system being provided on the handle assembly of the dry vacuum or extraction cleaners of instant claims 19 and 20, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mist flow rate of between 4ml/min – 10ml/min, or 40ml/min – 200ml/min, does not reasonably provide enablement for 4ml/min – 200ml/min.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Note the discussion on the last three lines on page 12 through the first line on page 13 of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-8, 16, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Kloeppel et al ‘113.
Kloeppel et al ‘113 (Abstract; Fig. 24; paragraphs [0095], [0098]) disclose an extraction cleaner (claim 20) having a base and a handle assembly, with a mist generating system (claim 1) provided within the housing of the cleaning implement, the mist generating system comprising: a supply tank (1040) having an inlet and an outlet, a low pressure misting nozzle (claim 8) in the form of an atomizing nozzle (1094, 1098) including at least one outlet orifice, a flow path between the outlet of the supply tank and the atomizing nozzle, including a switch (1204) controlled pump (claim 16) positioned between the tank outlet and the atomizing nozzle, and a filter within the flow path (claim 1), between the atomizing nozzle and pump (claim 2).  The pump provides a pressurized supply of liquid to the nozzle (claim 4), via tubing segments, which have at least some inherent flexibility (claim 5), the segments sealingly connecting the tank outlet, the filter and the atomizing nozzle in the flow path.  Fig. 24 of the reference also illustrates a check valve (unnumbered, but to the right of filter (1095) in Fig. 24) in the flow path between the pump (1064) and the atomizing nozzle (1098), the check valve (claim 6) providing the functionality of instant claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kloeppel et al ‘113.
Kloeppel et al ‘113 (Abstract; Fig. 24; paragraphs [0095], [0098]) as applied above, substantially discloses applicant’s invention as recited by instant claims 9-11, and 18, except for the specific nozzle orifice diameter range of instant claim 9, the fixed position of the nozzle of claim 10, adjustable position of the nozzle of claim 11, and the modular containment of the mist generating system of instant claim 18.  Kloeppel et al ‘113 does clearly teach atomizing nozzles having orifices capable of producing a useable mist in combination with a cleaning implement, such as an extraction cleaner.  Wherein one having ordinary skill within the art at the time of the invention, would have envisaged using a normal sized orifice diameter, such as recited by instant claim 9, in a nozzle that was positioned, either facing upwardly to deliver a mist over a relatively large area that would settle evenly over a generous area of the floor being cleaned, or with an adjustable position to allow a user to direct the mist toward a particular location to be cleaned, it would have been obvious at the time of the invention, to provide the atomizing nozzles of Kloeppel et al ‘113, with an unremarkable orifice diameter, such as claimed by instant claim 9, with either a fixed or adjustable positioning of the nozzle, in view of the general state of the art at the time of the invention, since such would allow for a convenient formation of mist to be delivered to the desired location.  Furthermore, one having ordinary skill in the art would have also found it to have been entirely obvious to construct the mist generating system of Kloeppel ‘113 within a modular containment housing, since such would allow the mister to be installed on any desired cleaning implement, thereby increasing its usefulness and marketability.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kloeppel et al taken together with Jones et al.
Kloeppel et al ‘113 (Abstract; Fig. 24; paragraphs [0095], [0098]) as applied above, substantially discloses applicant’s invention as recited by instant claim 3, except for the filter being located between the tank outlet and the pump.  Kloeppel et al ‘113 does specifically teach a filter upstream of the atomizing nozzles to prevent clogging of the small outlet orifices thereof.  
Jones et al (88 in Fig. 4) teaches placing the filter at the outlet of the tank, just upstream of the inlet to the pump (P), which would protect the pump internals from damage by debris contained in the tank (52).  It would have been obvious for an artisan at the time of the invention, to move the filter of Kloeppel et al ‘113 upstream of the pump inlet, in view of Jones et al, since such would increase the useful life of the pump.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kloeppel et al ‘113 taken together with Chiu ‘044.
Kloeppel et al ‘113 (Abstract; Fig. 24; paragraphs [0095], [0098]) as applied above, substantially discloses applicant’s invention as recited by instant claim 17, except for the LED mounted near the atomizing nozzle.
Chiu ‘044 (Fig. 6) disclose the use of LED lighting (140) within the housing of his device to illuminate the liquid in the supply tank and the mist being delivered from the nozzle (131) thereof.  It would have been obvious for an artisan at the time of the invention, to provide the mist generating system of Kloeppel et al ‘113, with LED lights to illuminate the mist being delivered from the nozzle thereof, in view of Chiu ‘044, since such would allow a user at a glance to determine if the mist generating system were operating properly and forming mist, as desired.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kloeppel et al ‘113 taken together with Ziegler et al.
Kloeppel et al ‘113 (Abstract; Fig. 24; paragraphs [0095], [0098]) as applied above, substantially discloses applicant’s invention as recited by instant claim 19, except for the mist generating system being combined with a dry vacuum cleaner.
Ziegler et al (paragraphs [0017]-[0019]) disclose using a mist generating system in combination with a dry vacuum cleaner, to increase the functionality of the device, by allowing the device to gather dry debris from the floor, and thereafter, to deliver a mist onto the floor to allow for non-brushable debris to be scrubbed from the floor surface.  It would have been obvious for an artisan at the time of the invention, to utilize the mist generating system of Kloeppel et al ‘113 in combination with a dry vacuum cleaner, rather than an extraction cleaner, in view of Ziegler et al, since such would increase the functionality of the device to be used on floors other than carpeted floors.
Allowable Subject Matter
Claims 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest using a controller within the combined cleaning implement and mist generating system, to vary the frequency or duty cycle of the pump of the mist generating system, as recited by instant claim 12.  Claims 13 and 15 would be allowable based upon their dependency upon an allowable claim 12.  Furthermore, claim 14 would be allowable based upon its dependency upon claim 12 via claim13, if the rejection under 35 U.S.C. 112, first paragraph was overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-26-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776